Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 16/566,670 last filed on February 08th, 2021.
Claims 1 and 11 were amended.
Claims 1-20 remain pending and have been examined, directed to intelligent device enrolling method, device enrolling apparatus and intelligent computing device.

While the examiner had initially called for an Examiner’s Amendment to fix a minor typographical error, upon further reconsideration with some updated and alternative searches, unfortunately the examiner is currently not persuaded by the latest amendments in allowing this application.  In addition, the examiner is reverting back and examining the filed set of claims dated 08 Feb 2021 and the minor change in claim 11 is expected to be corrected by the applicant/representative, along with further amendments, hopefully.
Please review and consider the updated response with a new combination of references which would have made obvious the choice to design and include the manufacturer ID within the identification string. 
The independent claims 1 and 11 were reviewed and currently rejected under the new combination of references.  Dependent claims were not specifically argued at this time.


Claim Objections
Claim 11 is objected to because of the following informalities:  
As to claim 11, in the second limitation, the term/phrase “the RF module” needs to be updated to reflect the newly amended change into “said transceiver” to avoid antecedent basis issues. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0244574 A1 to Moon (“Moon”) in view of U.S. Patent Publication No. 2021/0160662 A1 to Chen et al. (“Chen”) and further in view of U.S. Patent Publication No. 20160192259 A1 to Ogawara, Osamu (“Ogawara”).

As to claim 1, Moon discloses a method of intelligently enrolling an artificial intelligence (AI) device on a network, the method comprising:
acquiring identification information of the AI device from the AI device (Moon discloses of an overall process of registering a smart device, which can be an artificially intelligent (AI) device (e.g., AI robot), within a (home) network, which further involves a registration signal, such a beacon frame created in a broadcasting manner and further includes an service set identifier (SSID), e.g., Moon: ¶¶ [0035] and [0104]); and
enrolling the AI device on the network on the basis of the identification information of the AI device (the smart/AI device is registered (or enrolled) based upon the connection and/or registration information that identifies the device, such as via the SSID and/or a Bluetooth ID, e.g., Moon: ¶¶ [0104] and [0106]),
wherein the identification information includes information related to a network connection manner of the AI device (the identification information indicates for example the use of Bluetooth, e.g., Moon: ¶¶ [0104] and [0106]),

and Moon alone does not expressly disclose of the following:
wherein the identification information includes a string of 32 bytes (While Moon does not disclose of whether the identification string is 32 bytes, Chen more expressly discloses for example of an SSID field which can be 32 bytes long (e.g., Chen: ¶ [0048])), and
wherein the string includes a keyword indicating a manufacturer of the AI device with at least 5 bytes (And while Moon does not expressly disclose of the identification string containing a manufacturer ID of at least 5 bytes, once again Chen discloses that the SSID can include the manufacturer identification of the connecting device(s) (e.g., Cheng: ¶ [0048]).
Furthermore, while Chen does not specify that the manufacturer ID is at least 5 bytes, Ogawara more expressly discloses and illustrates how an SSID can be broken down with an allocations of 4 bytes for example for the manufacturer or product identifier (e.g., Ogawara: ¶¶ [0105] and [0107] and Figure 6).  
Based upon Ogawara’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Ogawara’s and Chen’s teachings together within Moon’s overall system and teachings.  One of ordinary skill would have been motivated and understood that depending on the protocol being used and like as a design choice, the manufacturer ID can be allocated with 5 or more bytes out of the 32 bytes).

As to claim 2, Moon further discloses the method of claim 1, wherein the acquiring of identification information of the AI device receives through resources of a wireless-LAN shared by the AI device (the smart/AI device can connect to a home LAN or WLAN network, e.g., Moon: ¶¶ [0035], [0056], [0089], and [0104]).

As to claim 3, Moon further discloses the method of claim 2, wherein the acquiring of identification information of the AI device acquires the identification information through a beacon frame of the wireless-LAN (e.g., Moon: ¶¶ [0035], [0056], [0089] and [0104]).

As to claim 4, Moon further discloses the method of claim 3, wherein the acquiring of identification information of the AI device acquires the identification information of the AI device from a field related to a service set ID (SSID) of the beacon frame (e.g., Moon: ¶¶ [0035] and [0104]).

As to claim 5, Moon further discloses the method of claim 4, wherein
the acquiring of identification information of the AI device receives from the AI device in a broadcasting manner (e.g., Moon: ¶¶ [0035] and [0104]).

As to claim 6, Moon further discloses the method of claim 1, wherein the network connection manner of the AI device further includes information related to a protocol manner for data exchange of the AI device (Bluetooth protocol, e.g., Moon: ¶¶ [0035], [0104], and [0106]).

claim 7, Moon further discloses the method of claim 6, wherein the network connection manner of the AI device includes information related to a port or a channel allocated to the AI device (communication channel, e.g. Moon: ¶¶ [0035] and [0087]).

As to claim 8, Moon further discloses the method of claim 1, wherein the identification information of the AI device further includes information related to a support function of the AI device (the beacon frame can include a piece of information like supported rates which would be information related to a support function of the device, e.g., Moon: ¶¶ [0035] and [0104]).

As to claim 9, Moon further discloses the method of claim 1, wherein the identification information of the AI device further includes information related to a product enrollment status of the AI device (current status on the smart/AI device, e.g., Moon: ¶¶ [0035], [0093], [0110], and [0145]).

As to claim 10, Moon further discloses the method of claim 1, wherein the identification information of the AI device further includes information related to the type of a product of the AI device (the SSID or Bluetooth ID would at the very least connote that the device is a “wireless” type device, e.g., Boom: ¶¶ [0035], [0104], and [0106]).

claims 11-20, see the similar corresponding rejection of claims 1-10 respectively.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/X.Y/Examiner, Art Unit 2455     

/DAVID R LAZARO/Primary Examiner, Art Unit 2455